OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS
                           AUSTIN




Honomble J. P. Gibbs, Cmmissfoa~r
Board of IMuranoe ComllerlonGr8
Auatln, Texas
Dear sir1                  Attcntlom    Yr. VGO




                        tiog with the Intar8tato
                        on for a oartlflioateor
                         aarvioo, it in agrud that
                          raoelra the oum of l5$of
                          of the truaklng opentlonr

                  (8) prorldas 1x1subatranco that
         "S'Ssotlon
    if thm lndlvldusl or oonoern, entering into
    the oontraat, plaosa hl~ or their lnmranoe
    with Taok Plnkaton than and in that wont,
    the protlrlons of &&ion   (11 beocme inopen-
                                                         ..,,,




Honorable   J. 1..Glbba, Pago 2


     tlvs dcrl 2;suet   tips   as   the i~urrimce ia
   . oarrire.
          “Jac% Yhkston  la authrfaad  by the
     Board o+'Inasrcncs Comdaslonar8 tc act as
     an aesnt ln the lollaltatlonuna ths writ-
     ine Of tire an4 oa8Mlty inrruwnos in the
     stats of Toxaa.
          We  r*apotWlly nouoat your oplaion
     as to whether the provlalona of tha attaeb-
     sb forz lra in rld.atlon OS tha prorlalona
     O? s~otlona 7 ana 8 or Art101e WBb, no-
     *lad Civil 8tatut.8.~
            The above Iwntlond ionu reda as followa:
     "STATI!OF    TNXAS         I
     ccoT?TYOF    NOLAN-b       (


          -'(I) That I,    aus XICSBY
      206 Elm St. slwsf":n
     oonciaerationor owtaln ur~Iooo         rurdama
     and to be renders6 EU by Jook Yinkatos
     8otlng ~lther.lndlri6rrally or through ilhir
     attorneya, agent8 or other employooa--To wltr
     Seaurlng and iuralahin# ma with full inform-
     tloa mgardlng the law, rule* and rqulatlozu
     partalnlng to my opantlnq furnlahing       as dth
     a21 blmk8,  foru   a& mkrinla       neammsry  to
     filing an appllcatlon with tha Intoratato
     co8ueroe Coadaalon   ror a aertltlc3ata   or
     psrmlt preparing all auah p-spars     Sor fll.Laq
     and flilag the asme; drlelng 90 regarding
     the type of taatlmonyrmpuimd and aaalatlng
     me tith the prepar&tlon Of the ama;      furnfsh-
     ine;me wltb oompateat reproaontatlonat pJ
     haarlng and Iu~apingme fully ~.G~fuedat all
     tlmm aa to Uwelopnwnta in oonaootlon them-
     with3 and parioraing uhatmor other lanloea
     and assisting 30 to wh a ta ver lxtont my bo
Honorable J.   P. Olbba, Page S


     neasasary in obtaining a oart1rioat.a or par-
     mlt from the said Interstate CornmsroeCondo-
     alon ana auvloing saw for the llfo of aald
     crrtlfloateor permit - I do horaby oorsnant
     and agree to pay to the said Jaok Plnkston,
     at hla offloe in Dallas, Texas o r llamtbera
     as ha may de8lgaate, the sum of 8$    r mar
     of the gross earnlnga iron my truokrw opora-
     tlons, ior the life o? said oertlfloate or
     psmlt .
          "(L) It being orpraaaly provided, bar-
    svor, that ii I dsot to laoa auoh and all
    auoh lam~~noo as la or wf 11 bs rrpulrod by
    the Interstate Comeroe Commlaalon ootaring
    my opentlona under said certlrloak or per-
    mlt through whatoru ~hann~lm staybo doalg-
    hated by the add Jaok Plnlmton, than and in
    that want Rmgxmph (1) of this oontraot
    dull beoom litoperative   Qurl% lwhtlm
    ad only&ring 8uehttir asm~lnaursnoo
    la so ourlad.    Xn this lvent, I horeby
    authotize.the said Jaok Pinkoton to prepare
    and al5 tot ma any and all lwh dats and
    naoaaaary form in oonneatlon with the
    handllng of lwh lnauranoe. All premluma
    loorulng under awh insuranoo shall ba
    payawe at the offlor   of Jaok Plnkaton in
    Dalla8, Tuaa or ds~wham 88 my be dealg-
    nnted by tha said Jaok Plnkaton.
           G(S) That 1 hve aado, oonatltuted and
    appolntd and by those prosonto do make,
    oonatitute   and appoint JACK mmmo~     or
    Dalls8, M.laa Ccunty,    Taaa, my trw add
    lawrul attorn- for me in my name, blaoo and
    atoad, to prapan    and lisn So r ma a nya nc l
    all data and n~o*aauy foraa in oonnaotlon
    with my appUutlon for a owtifloate or
    pumlt to opuata aa a aiotoroarrler uador
    the Intoratati   Oommaroa COmmiaaion., and to
    prapara and lubmlt any and all luoh data
    relating to any suoh oortlfloate or pamit
    or any ohangaa whloh may be neoeaaary to make
    ln auoh oertlilOat~ or Pemlt, and to do any
Honorable J.       P. Uibba, Big0 4


      a ndever ay o ta ndlxarolae any 8n4 avery
  _   power that I u&&t ar oould 40 or lruola~
      throughany other person, t&the   aIn
      dam proper or adrlaablr in oonnaotlon
      with luoh oertlflcoteor pormlt.
            “f hornby bind myself, asp heln, axe-
      outon, dmlnhtmtorr      an4 aaalgn8 to tul-
      SllJ. this contraat an4 agucwnt as above
      ltlpulat~.
           -~l~~~~~ban4           onthla tha eOth
      day or         1:          , A.D. l&O.




      "STATS OF TM8
      cwNTYoF    NCUN.          1
              *Boioro PO, the unauaignea     authority,
      on this    day pe4xmonallf lp p a a r GUS
                                            a d
      personallyknamu to ac, ana belog      7lt!sz&
      sworn, upon oath, dopuu anO 86yr that ha
      ha s oarafully   a a a lmd 8llo i th eltlp ula -
      tlona, oodltion          agrumonta
                           a a d          sat forth
      abova; that    ho fully  uabr8taaf38 thr lao
      a ndlo k no wldged   to a ethat.ha b r a a x o Oute6
      thla oontraot for and in ooa8ldrratlOnof
      the ltlpulatloaa therein oontalned.
             Vltna a rm yh a n4
                              a n4lul o f0fri00
      this   the    80th   dar of      Nowabrr     IQ&.

                             t?otarJ    Piisno   NOlml    COMW   lfuaa.


                                       T.X.A. Form No1 81-B"
          Saotlons 7 and S of Article 46Stb, Vuncn'a Anno-
tated ciril Watutu, road a* r0lia:
           =8gO. 7.  ft Shall bQ MbWftd for
      any lnaurar, as deilnod in this Aot, or
Honorable J. P. Gibbs,               Paso 8



  _ its ortia4ra dlreotom, general at;ent,state
    a.:ents,speaial ai;4nt8,local agent8 or
    other rrpre8entatlve8,to gent to or aon-
    treat rith lneured for any rpealal fever or
    advantage in dIvldenA8 or other profita, or
    aw 4OBld88iOlU  Or d.fYi8~OM Of OOEQfS8iOIl8
    or profit8 to 400ru4 thereon, or any ace
    peneatlon di any rtiuable aonslderatloanot
    4p4oiri44 in the polioy oontraat, or any
     indW4Bl44t       not       -44ifisd           ill   th4 pOliO7
     OOIItMOt,       $0~
                      th# pUrgO84 Of Writing th4
     in8U4.444 Of My ia8Ur4. tfOthfIl&      fathi.
     SeOtlon, h~~.Ver, 8u       be ooiUtPue6 to
     prohibit m insurer     troa rhosing it8 profita
     4tt4r t&8 W68 &Y8 b44o 44I'Il4d    With it*
     polioy holder8 uatfer sod in aaaorbmn44 with
     aa agreemeat a8 to mtoh profit mhrrlng oon-
     th8a    in it8 pOxiOY OMtMOt.      m    PrOfit
     8harlag tutit say polloy with lnaured @hall
     be uafior~ a8 bet~44n 8Wh lnnmd,        and
     8han OOMi8t Ody,aad 8014Ly bf M equitable
     distributionunder and in moordan         dth
     the term8 Oi,the pO2iOy Ot 4aiaX'I.d~8  b4tW44n
     8ueh in8ured,anA    no 8uoh h4unr 8ha11 6f8-
     0rtnie8         in    44
                          di8tributioa   0~0ritO
     betwoui iMUlvd     Of a Oh80,     U&d RO Oh8848
     for rush di8trlbutioa       8&u   b8 atda or 480
     tabliahed exoept o&tthe 8ppMYal Of the
     C4EMi88iOa4r: X0 part of any proSit  8h4l.l
     b4 df8taXIt4a t&3say b4WSa Imd4? MY
     8-h pallor onto% the expiration  of the
     polloy ooatraot. Aay rlolatba oi theterm
     Of thi8      844tiOlP       8hrll        OOlUtitUt4       U4%&I8t
     ai8oririaatioaaa 8bnll ooimtltuto rdmt-
     idI& Md 8bm     b rtritiOi4IXt  ground8 iOr
     the revocationor the petit      of the Ia8ur4t
     or of t&4 11041144 of the agent   being guilty
     of ruoh unjwt   dl8orLPinationand rebating.
         wsaa. 8. So insurer aoslng within                                 the
     t4=8 of thir *ot 8h411, in it4 bu8inew                                  in
     t&&8 State           akr      or      panit         any dbtlnotioa
     or   ai8Or   faLtloa            la favor      of the insured
     hwing        4 1~4      hazard,          in ths mtter  ot the
     ohWg4      Of   ~4ElfUJM           for    iIlllUFallO4,    Or    in
     diYidSlld8      or oth42           b4IMit8 pPb14                 Ud4r
Honorsble J. P. Glbb8, Pa1346


    WY POliOY, aor 8ha11 any suab insurer or
  _ agmt make any oontraat of ln4urano4,or
    a(pwmnt 98 to such 1n.4ura304, other than
    lxpreued in the policy, no r ltrollany
    8u4h inmarer or it8 a..wntaor represer?ta-
    tire8 pay, allow or diva, or Offer to gay,
    allow or give, aireotl~ or lndlreotly,a8
    an indUO4iH4t to loused,  any rebate pay-
    able upon the polity or any 8pealal favor
    or advaataae in dividend8 or other bea+
     fitm  to aoonte.  4r 4nythlngoof value vht-
     wevu,     not 4p4Oiri4d in the pdiaf; pro-
     vided   that notll   in thi8 4Lofrhall be
    aon8trued to pro3 bit the mdlflcatlon of
    rat48 by an 4xp4riano4 rati= plan a48fgn4d
    to lnoourege the prevention of acoldmta
    and to take aaaount of the psculfu hwards
    of individualrl8k8, provfd4d 8uah plan
    8h411 ban bmn 4~&W4V4d by the hWJli8-
    8loaufi aad proylded further that only on4
    8uoh &&all8h3.l be appR¶Y4d fOl-laoh iafm
     or   lruurano4   hereunder.*
            ~4   believethat the    offer   to perfcum   aad   render
til Of the-84nio48 MatiM       in the first paMgraph Of th4
abo*r quotedfona withoutmnking the ohm&e for 8uoh ler -
Vi048 a8 8p4Oifi4d thenlc prOrid th4 ill8W4d a-46
to ~1444 all lauuranoo a8 18 or will be required of him
by the XnterrtatsCmua4r44 CaJmLi481On  aovrring hi8 O~SXU-
tlom under his oertifleateor penaft,throu&huhatetor
ahanael8 a8 m6y be 448lgnated by the party pUfOnd45
the above mW&lOmd 84niO48 18 a OOiUid4S4tiOIl and in-
dua4mat not 8p4cified in the pOuOy oontraot, for the
purpoaa of &tin&   the ineururos of the b8Ur4d.    There-
fore, it i8 OUr OpiniOllthat  the RrOYi8iOW Of the above
mntloned fonu are in aoatratentlonand violate S4atlok 9
or Artlole4Web, Vernoa'e &notated clril Stat&U.
            -8ting     that   th4 fOr4gOiAc fUll7    RA8W4r8 YOW
inquiry,we are

  AFPROvE1)m 7, 1941
                                     ATTORWIKGTXISRAI.
                                                    OF TXXAS